Citation Nr: 9935529	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  96-35 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether a well-grounded claim has been presented for 
service connection for prostate cancer for accrued benefits 
purposes. 

2.  Entitlement to service connection for prostate cancer for 
accrued benefits purposes.

3.  Whether a well-grounded claim has been presented for 
service connection for the cause of the veteran's death. 

4.  Entitlement to service connection for the cause of the 
veteran's death.





REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
September 1945.  He died in July 1995.  The appellant is his 
widow.

The appeal of the claim of entitlement to service connection 
for the cause of the veteran's death arises from the August 
1995 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina, 
denying that claim.  

The appeal of the claim of entitlement to service connection 
for prostate cancer, for purposes of accrued benefits, arises 
from the January 1996 RO decision denying that claim.  The 
veteran had filed a claim for service connection for prostate 
cancer with metastases in 1994 and that claim was pending at 
the time of his death in  July 1995.

In the course of appeal, the appellant testified at a 
September 1999 hearing held at the RO before the undersigned 
Board member.  A transcript of that hearing is included in 
the claims folder.  

Consideration on the merits of the appellant's claim for 
service connection for the cause of the veteran's death, and 
consideration on the merits of the appellant's claim for 
service connection for prostate cancer, for accrued benefits 
purposes, are the subject of remand, below.  


FINDINGS OF FACT

1.  The appellant has presented a plausible claim for service 
connection for prostate cancer for accrued benefits purposes.  

2.  The appellant has presented a plausible claim for service 
connection for the cause of the veteran's death.


CONCLUSIONS OF LAW

1.  The claim for service connection for prostate cancer, for 
accrued benefits purposes, is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991). 

2.  The claim for service connection for the cause of the 
veteran's death is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The death certificate shows that the veteran died on July [redacted] 
1995, that he was born on August [redacted] 1916, and that he was 
therefore 78 years of age at the time of death.  The death 
certificate further shows that the veteran died at his place 
of residence.  No autopsy is indicated to have been performed 
on the death certificate.  The signing medical practitioner 
reported that the immediate cause of death was cardiac 
arrest, due to renal failure, as a consequence of cancer of 
the prostate.  

According to the provisions of 38 U.S.C.A. § 5107 (a) (West 
1991), the appellant has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that her claims are well grounded.  A claim is 
well grounded when it is plausible.  In Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990), the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) held that a 
plausible claim is one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive, but only plausible to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Tidwell v. West, 11 Vet. 
App. 242 (1998).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service and for any malignant tumor if it is manifest to a 
degree of 10 percent or more within the first post service 
year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 and 
Supp 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection is also warranted where the evidence shows 
that a chronic disability or disorder has been caused or 
aggravated by an already service-connected disability.  38 
C.F.R. § 3.310 (1998); Allen v. Brown, 7 Vet. App. 439 
(1995).

Service connection for the cause of death may be granted 
where a service-connected disability causes death or 
contributes substantially and materially to the cause of 
death.  38 U.S.C.A. § 1312 (West 1991); 38 C.F.R. § 3.312 
(1999).  

In this case the Board notes that the veteran had a history 
of chronic prostatitis dating from service, with a 30 percent 
rating first assigned effective from separation from service 
in September 1945, with a reduction of that rating to 20 
percent effective in December 1946, and continuance of that 
20 percent rating for that disorder up until 1971.  

In 1971 the veteran suffered from multiple genitourinary 
symptoms, including persistent symptoms of prostatitis and 
urethritis, and some blood upon urination.  The veteran 
underwent cystoscopy, and bladder tumor was discovered and 
removed via transurethral resection.  Transitional cell 
carcinoma of the bladder was diagnosed.  Obstructive 
prostatic hyperplasia was also diagnosed, and the veteran in 
July 1971 underwent suprapubic prostatectomy for removal of 
the entire prostate.  Following the surgery the veteran 
suffered increasing difficulties with pain on urination, very 
painful sexual relations, ongoing pain in that region, and 
stress incontinence.  

By an August 1977 rating decision, the RO granted an 
increased rating for the veteran's service-connected chronic 
prostatitis, characterizing that disorder as chronic 
prostatitis, post suprapubic prostatectomy with chronic 
epididymitis and stress incontinence.  A 60 percent rating 
was assigned effective from June 1976 for that disorder.  The 
RO further noted in that rating decision that transitional 
cell carcinoma of the urinary bladder was not service 
connected.  

Subsequent clinical records reveal clinical documentation of 
prostate cancer with metastases in 1993.  

In a May 1995 statement, J. P. Gockerman, a private 
physician, noted the veteran's medical history of bladder 
cancer first discovered by cystoscopy in July 1971, with 
transurethral resection of the bladder at that time and 
subsequent multiple bladder irrigations with Thiotepa for 
treatment of recurrences of bladder tumors.  The physician 
noted that there had been no recurrences of bladder cancer 
since 1973.  Biopsy of the prostate in August 1993 was noted 
to have shown a marked crushed artifact.  A repeat biopsy in 
September 1993 was noted to have shown adenocarcinoma, 
consistent with Gleason pattern 8.  Progression of the 
condition with prostatic enlargement since that time was 
noted.  The physician confirmed a diagnosis of metastatic 
prostate cancer.   

As noted above, the veteran died in July 1995.

The claims file contains an October 28, 1996 medical opinion 
letter from a VA physician in which he stated, in pertinent 
part, as follows:

[...] I don't believe I can shed a lot of light on 
the relationship between chronic prostatitis early 
in [the veteran's] life and the prostate cancer he 
developed much later.  It is a general principle 
that chronic inflammation is suspected to be a 
risk factor for the development of cancer.  
Although, to my knowledge this has not been shown 
conclusively in the case of chronic prostatitis 
leading to prostate cancer. 

The Board has reviewed all the evidence, including the 
veteran's history of prostatitis and subsequent development 
of prostate cancer leading to death, and has concluded that, 
based on this quoted October 28, 1996, VA medical statement, 
that it is at least plausible that the veteran's service-
connected chronic prostatitis, post suprapubic prostatectomy 
with chronic epididymitis and stress incontinence, caused or 
aggravated the prostate cancer which resulted in his death.  
As such, both the claim for service connection for prostate 
cancer for purposes of accrued benefits and the claim for 
service connection for the cause of death are well grounded.  
To this extent the appeal is granted.


ORDER

1.  A well-grounded claim has been presented for service 
connection for prostate cancer, for purposes of accrued 
benefits.

2.  A well-grounded claim has been presented for service 
connection for the cause of the veteran's death.


REMAND

The veteran in a August 1994 statement submitted in 
connection with his claim for service connection for prostate 
cancer, informed that he had been treated at VA hospitals in 
Phoenix, Arizona; Portland, Oregon; and Durham, North 
Carolina; and that he was currently being treated at a VA 
facility in Fayetteville, North Carolina.  The veteran noted 
the medical evidence that the RO had reported as having been 
reviewed, and concluded that the RO had not considered all 
the VA medical records pertaining to his claim.  In response, 
the RO in March 1995 noted that a VA hospitalization record 
at the VAMC in Phoenix, Arizona, in July 1971, was of record, 
and requested that the veteran provide pertinent dates of 
treatment at VA medical facilities in Portland, Durham, and 
Fayetteville.  The veteran did not reply to this request.  In 
her October 1995 notice of disagreement, the appellant 
contended that all the records pertaining to her claim for 
service connection for the cause of the veteran's death, and 
pertaining to her claim for service connection for prostate 
cancer for accrued benefits purposes, were not of record.  
Although the appellant has the burden of submitting evidence 
to support a claim, critical evidence may be in the control 
of the Federal Government.  In such situations, the VA should 
obtain that critical evidence.  Murphy v. Derwinski, 
1 Vet.App. 78, 82 (1990).  Accordingly, all pertinent VA 
hospitalization or outpatient treatment records pertaining to 
the appellant's claims and not already of record, including 
any from the VA facilities in Phoenix, Arizona; Portland, 
Oregon; Durham, North Carolina; and Fayetteville, North 
Carolina, should be obtained.

Additionally, remand is in order for a medical opinion by an 
appropriate VA oncologist, addressing questions of etiology 
of the prostate cancer causative of death, and also the 
subject of the claim for accrued benefits.

In view of the foregoing, and given the duty to assist the 
appellant in the development of her claims under 38 U.S.C.A. 
§ 5107 (West 1991), the claims are REMANDED to the RO for the 
following development:

1.  The RO should obtain all VA medical 
records pertaining to the appellant's 
claims and not already of record, 
including any from VA medical facilities 
in Phoenix, Arizona; Portland, Oregon; 
Durham, North Carolina; and Fayetteville, 
North Carolina.  Any records obtained 
should be associated with the claims 
folder.

2.  The claims file including a copy of 
this remand should be directed to an 
appropriate VA oncologist, who should 
review the entire record and this remand, 
and answer the following question: 
Whether the service-connected chronic 
prostatitis, post suprapubic 
prostatectomy with chronic epididymitis 
and stress incontinence, caused or 
aggravated the prostate cancer which 
resulted in the veteran's death. 

3.  The RO should thereafter readjudicate 
the appellant's claims of entitlement to 
service connection for prostate cancer 
for purposes of accrued benefits, and 
entitlement to service connection for the 
cause of the veteran's death.  If any 
determination remains adverse to the 
appellant, she and her representative 
should be provided a supplemental 
statement of the case which includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with precedent 
decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals







